



Exhibit 10.2
[coptseparationagreeri_image1.gif]
SEPARATION AGREEMENT AND RELEASE




This Separation Agreement and Release (this “Agreement”) is entered into by and
among Corporate Office Properties, L.P. (the “Employer”), Corporate Office
Properties Trust (the “Company”) and Stephen E. Riffee (the “Executive”).


WHEREAS, the parties hereto have previously entered into that certain Employment
Agreement entered into as of June 14, 2012 by and between the Employer, the
Company and the Executive (the “Employment Agreement”) and, unless the context
requires otherwise, capitalized terms used, but not defined herein shall have
the meanings ascribed thereto in the Employment Agreement;


WHEREAS, the parties hereto have agreed that the Executive’s separation date
from employment with the Employer shall be February 3, 2015 (the “Separation
Date”);


WHEREAS, the Employment Agreement provided for the Executive to receive certain
benefits and contained certain continuing obligations that were to apply in the
event that the Executive’s employment with the Employer was ended by the
Employer concurrently with or after the expiration of the Term, which was
scheduled to expire on March 31, 2015; and


WHEREAS, in connection with the Executive’s separation from employment with the
Employer on the Separation Date, the parties hereto desire for the Executive to
receive benefits from the Employer and be subject to continuing obligations
similar to those that would have been received or applied under the Employment
Agreement in the event that the Executive’s employment with the Employer was
ended by the Employer concurrently with or after the expiration of the Term;


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreement hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:


1.Separation Date. The Executive’s employment with the Employer shall end on the
Separation Date. The Executive hereby confirms his resignation, as of the
Separation Date, from all positions with the Company, the Employer and all of
their subsidiaries.
2.Termination Payment and Benefits. In lieu of any and all payments or other
benefits otherwise due to the Executive pursuant to Section 4 of the Employment
Agreement (other than the

1



--------------------------------------------------------------------------------



Accrued Benefit), the Employer shall pay or provide, or cause to be paid or
provided, the following payments and benefits to the Executive:
a.
on the forty-fifth (45th) day after the Separation Date, the Employer shall pay,
or cause to be paid, to the Executive $843,850 in a lump sum, net of all lawful
deductions, which shall be made by the Employer (e.g., Federal and State payroll
taxes, and the Executive’s portion of FICA and FUTA) (collectively referred to
as the “Termination Payment”); and

b.
the Employer shall provide, or cause to be provided, to the Executive medical,
dental and vision benefits continuation through COBRA paid for by the Employer
through the earlier of (1) the date on which the Executive qualifies for other
health insurance coverage or (2) March 31, 2015.

Notwithstanding the foregoing, if this Agreement is revoked pursuant to Section
11, no payment or other consideration provided under this Agreement, including
the Termination Payment and other benefits set forth above, shall be paid or
provided to the Executive.
3.Equity Awards. With respect to all outstanding unvested equity awards granted
to the Executive on or prior to the Separation Date (the “Equity Awards”), the
Executive shall be treated in the same manner as if the Employer and/or the
Company ended the Executive’s employment without cause on the Separation Date.
Accordingly, all outstanding unvested restricted common shares of beneficial
interest of the Company held by the Executive on the Separation Date shall
become fully vested on such date and the Executive’s separation from employment
with the Employer shall be treated as a “Qualified Termination” occurring on the
Separation Date for purposes of the performance share awards granted on March 6,
2014 and March 1, 2013. The parties hereto hereby agree that a complete and
accurate list of the Equity Awards is set forth on Exhibit A attached hereto.
4.Accrued Benefit. The Executive acknowledges and agrees that the Accrued
Benefit consists solely of the following: (i) Base Salary that was earned and
unpaid as of the Separation Date, (ii) accrued but unused vacation days as of
the Separation Date, (iii) the Executive’s vested rights under the Employer’s
401(k) plan and (iv) the Executive’s vested rights under the Employer’s non
qualified deferred compensation plan as of the Separation Date. The Executive
acknowledges and agrees that he has been reimbursed for any and all expenses or
costs he incurred during his employment with the Employer.
5.Other Future Payments. As part of the normal course of the Executive’s
employment by the Employer through the Separation Date, the following items will
be disbursed to the Executive after the Separation Date on the Company’s
pre-established disbursement dates, subject to Compensation Committee approval:
1) 2014 Annual Incentive Award (“AIA” or cash bonus); 2) payout from the
Performance Share Award Agreement dated as of March 1, 2012, pursuant to which
the Company granted the Executive a Target Award (as defined therein) consisting
of 14,247 performance share units; and 3) any pro-rata cash bonus payment for
2015, to be disbursed at the same time as the 2014 cash bonus.

2



--------------------------------------------------------------------------------



6.Continuing Obligations. The parties hereto hereby agree to be bound by the
provisions of the Employment Agreement set forth in Sections 5, 6, 10 and 11(b),
(c) and (d) thereof to the same extent as if such provisions were set forth
herein, except that the end of the Executive’s employment with the Employer on
the Separation Date will be treated as a termination after the end of the Term
for purposes of Section 6(a) of the Employment Agreement.
7.Release of Claims By the Executive.
a.
In consideration of the Termination Payment and other consideration set forth in
this Agreement, the Executive hereby releases and forever discharges the Company
and the Employer, the predecessors, successors, assigns and affiliates of each
of the Company and the Employer, and current and former members, partners,
trustees, officers, employees, representatives, attorneys, agents and all
persons acting by, through, under or in concert with any of the foregoing (any
and all of whom or which are referred to hereinafter as the “Releasees”) from
any claim, demand, right, action or cause of action, of whatever nature or kind,
in law, equity, administrative proceedings, or otherwise, whether based upon any
law, statute, ordinance, rule, regulation, common law, or otherwise, or any
entitlement to attorneys’ fees, costs or expenses, and from any other matter
under any other theory, whether known or unknown, suspected or claimed,
liquidated or unliquidated, absolute or contingent (collectively, “Claims”),
which arose or occurred at any time prior to the date the Executive signed this
Agreement, including, but not limited to, any Claim relating in any way to the
Executive’s employment, or the end thereof, by the Employer, the Company and/or
any subsidiary of either, saving and excepting however, the Executive’s rights
to the Accrued Benefit, the Executive’s rights under this Agreement and any
Claim that cannot be waived as a matter of law, nor shall this Release
constitute a waiver of any vested rights under any 401(k), retirement or other
ERISA-governed plan, or a waiver of any of vested stock options or restricted
shares, if any. Without restricting the foregoing, this Release includes: (1)
any Claim brought under any federal, state, or local fair employment practices
law, including, but not limited to: the Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil
Rights Act of 1866, the Americans with Disabilities Act (“ADA”) as amended, the
Equal Pay Act (EPA), the Genetic Information Nondiscrimination Act (“GINA”), and
the Uniformed Services Employment and Reemployment Rights Act (“USERRA”); (2)
any Claim brought under any state or federal law regarding wages, benefits, or
employment practices, including the Family and Medical Leave Act; (3) any
contract Claims; (4) any intentional or unintentional tort Claims, including,
but not limited to: defamation, libel, slander, abusive or wrongful discharge,
fraud or misrepresentation; and (5) any Claims alleging retaliation and/or any
whistleblower Claims, including Claims arising under the Sarbanes-Oxley Act and
the Dodd Frank Act.


3



--------------------------------------------------------------------------------



b.
The Executive promises and covenants not to commence any action or proceeding
against any Releasee for any released Claim before any federal or state court
or, except as expressly stated herein, administrative agency, civil rights
commission or other forum. If the Executive commences any action or proceeding
in violation of this paragraph, the Employer and the Company shall be excused
from making any further payments, continuing any other benefits, or providing
other consideration otherwise owed under this Agreement, other than the Accrued
Benefit. Notwithstanding the foregoing, the parties recognize the authority of
the Equal Employment Opportunity Commission (“EEOC”) to enforce the statutes
which come under its jurisdiction, and this Release is not intended to prevent
the Executive from filing a charge or participating in any investigation or
proceeding conducted by the EEOC. To the extent any proceeding is commenced
against any of the Releasees by any person, entity or agency in any forum, the
Executive waives any Claim or right to money damages, attorneys’ fees, or other
legal or equitable relief awarded by any jury, court or governmental agency
related to any released Claim. Further notwithstanding the foregoing, this
paragraph shall not apply to any proceeding initiated by the Executive to the
extent that the Executive asserts that any Releasee has violated ADEA, including
any challenge to the effectiveness of the release of Claims under ADEA. For the
avoidance of doubt, this exception for the pursuit of ADEA Claims shall not be
construed as an acknowledgment that the release of ADEA Claims is in any way
ineffective, shall not be construed to affect the effectiveness of the
Executive’s release of ADEA Claims and shall not affect the right of any
Releasee to rely on the Executive’s release of ADEA Claims as a defense to any
claim under ADEA. This exception is solely for the purpose of conforming this
paragraph to the limitations set forth in 29 C.F.R. Sec. 1625.23.

8.References. The Employer agrees that in response to inquiries from prospective
employers, to provide a neutral reference, containing only the following
information: dates of employment; position or positions held; and verification
of salary information provided by the Executive to the prospective employer. The
Executive agrees that he will direct all references to Holly Edington, Senior
Vice President – Human Resources.
9.No Legal Fees. Any legal fees or similar costs related to this Agreement will
be borne solely by the party incurring same hereunder.
10.Litigation Assistance. The Executive acknowledges that, at some point in the
future, litigation may arise either directly or tangentially relating to his
employment at the Employer and/or its related entities. The Executive agrees to
appear without the need for a subpoena to provide deposition testimony and
testify at trial and/or arbitration in connection with any such litigation. The
Executive also agrees to cooperate in providing documents and information
necessary to assist in the defense or prosecution of any such case, including
telephone calls and meetings with the Employer’s and/or the Company’s counsel.
If applicable, reasonable travel expenses will be paid by the Employer.

4



--------------------------------------------------------------------------------



11.Waiver and Release of Claims Under the Age Discrimination in Employment Act
(ADEA): By signing this Agreement, the Executive understands that his waiver and
release of claims in this Agreement includes claims under the ADEA. He is
advised in connection with his waiver and release of these claims of the
following rights he has under the ADEA and the Older Workers Benefits Protection
Act:
a.
Consideration Period. The Executive acknowledges that he has up to twenty-one
(21) days to consider signing this Agreement. This Agreement may only be signed
on or after the Executive’s final day of employment.

b.
Revocation. The Executive acknowledges that he shall have seven (7) days after
he executes this Agreement within which to revoke this Agreement and that this
Agreement will not become effective until the seven (7) day revocation period
has expired. Such revocation must be in writing, sent to Holly Edington, Senior
Vice President – Human Resources, at 6711 Columbia Gateway Drive, Suite 300,
Columbia, MD 21046 and received prior to the end of the revocation period. If
the Executive has not delivered the written notice of revocation within the
seven (7) day period, this Agreement shall become final and effective on the
eighth day following the date on which it is signed by the Executive. If the
Executive delivers written revocation within the seven (7) day period, this
Agreement shall not take effect and the Executive will not be eligible for any
payments or benefits under this Agreement.

c.
Consultation With Attorney. The Executive acknowledges that he has been advised
to consult with counsel prior to signing this Agreement. The Executive agrees
that he had an adequate opportunity to review this Agreement with persons of his
choice, including his attorney, that he fully understand its terms and that he
has signed it knowingly and voluntarily.

12.Voluntary Agreement. By voluntarily executing this Agreement, the Executive
confirms that he is relying upon his own judgment and the advice of any attorney
he has consulted, and not on any recommendations or representations of the
Employer, the Company or any of their agents or representatives. By voluntarily
executing this Agreement, the Executive confirms his competence to understand
and does hereby accept all terms and conditions of this Agreement as resolving
fully all differences, disputes, claims, and potential claims between the
Executive, on one hand, and the Employer and/or the Company or any of their
subidiaries, on the other hand.
13.Entire Agreement. This Agreement shall be binding on and enforceable by the
assigns and heirs of the Executive and on the successors and assigns of the
Employer. This Agreement contains the entire understanding of the Employer, the
Company and the Executive with respect to the subject matter hereof, and, except
as specifically noted herein, supersedes all prior negotiations, undertakings,
agreements and arrangements with respect thereto, whether written or oral,
including without limitation, the Employment Agreement.
14.Savings Clause. If any provision of this Agreement is determined to be void
or unenforceable the remaining provisions will remain in full force and effect;
provided, however, that

5



--------------------------------------------------------------------------------



if a decision is made by an administrative agency, court, arbitrator, or other
person or body deciding a dispute between the parties hereto invalidating all or
any part of Section 7 of this Agreement (other than the release and waiver under
the Age Discrimination in Employment Act) due to a challenge, claim or request
submitted by the Executive, then this entire Agreement shall be deemed null and
void.
15.Arbitration and Governing Law. Any dispute arising under this Agreement shall
be resolved by arbitration in accordance with the rules of the American
Arbitration Association applicable to employment disputes as outlined in Section
11(c) of the Employment Agreement. The construction of the terms of this
Agreement, and of any claim arising under this Agreement, shall be governed by
the laws of the State of Maryland without regard to principles of conflict of
laws.
16.Section 409A. This Agreement is intended to be exempt from Section 409A of
the Internal Revenue Code as a short-term deferral. Nothing contained herein
shall be deemed to alter the time or manner of any payment, benefit or amount
that is deemed to be deferred compensation that is subject to Section 409A of
the Internal Revenue Code, if applicable. By signing this Agreement, the
Executive acknowledges and agrees that neither the Employer nor the Company
makes any representations as to the tax consequences of any compensation or
benefits provided hereunder (including, without limitation, under Section 409A
of the Internal Revenue Code, if applicable), and that the Executive is solely
responsible for any and all income, excise or other taxes imposed on the
Executive with respect to any and all compensation or other benefits provided to
him/her.
17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.


(remainder of this page intentionally left blank)



















6



--------------------------------------------------------------------------------



THIS IS A RELEASE – READ BEFORE SIGNING


IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.


/s/ Stephen E. Riffee
Stephen E. Riffee
Date: 2/3/15         


 
Corporate Office Properties L.P., a Delaware limited partnership
By: Corporate Office Properties Trust, a Maryland real estate investment trust
By: /s/ Roger A. Waesche, Jr
Name: Roger A. Waesche, Jr
Title: President and CEO
Date: 2/3/15          
 
Corporate Office Properties Trust, a Maryland real estate investment trust
By:  /s/ Roger A. Waesche, Jr
Name: Roger A. Waesche, Jr
Title: President and CEO
Date: 2/3/15           
 




7



--------------------------------------------------------------------------------




EXHIBIT A


Equity Awards


2,127 unvested restricted common shares of beneficial interest of the Company
subject to that certain Restricted Share Agreement dated March 1, 2012


4,159 unvested restricted common shares of beneficial interest of the Company
subject to that certain Restricted Share Agreement dated March 1, 2013


9,932 unvested restricted common shares of beneficial interest of the Company
subject to that certain Restricted Share Agreement dated March 6, 2014


Performance Share Award Agreement, dated as of March 1, 2013, pursuant to which
the Company granted the Executive a Target Award (as defined therein) consisting
of 18,023 performance share units


Performance Share Award Agreement, dated as of March 6, 2014, pursuant to which
the Company granted the Executive a Target Award (as defined therein) consisting
of 11,260 performance share units



A-1
ACTIVE/80826480.3